Case 2:18-cv-09534-JMV-JBC Document 80 Filed 08/26/19 Page 1 of 2 PageID: 2926




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


BOERRINGER INGELHEIM
VEThWDICA, NC.,                               Civil Action No. 18-9534 (JMV) (JBC)

                   Plaintiff,

      v.

INTERVET NC. a/Ida MERCK
ANIMAL HEALTH,
                   Defendant.


         STIPULATION AND [PROPOSED1 ORDER OF DISMISSAL

      Pursuant to Federal Rule of Civil Procedure 41 (a)( 1 )(a)(ii), the parties

hereby stipulate that this action, including all claims, counterclaims, and defenses,

is DISMISSED with prejudice, with each party to bear its own costs and fees.

Dated:     August 22, 2019

s/John E. Flahertv                          s/Dr. Judy Jarecki-Black
John E. Flaherty                            Dr. Judy Jarecki-Black
Ravin R. Patel                              BOEHRINGER NGELHEIM
MCCARTER & ENGLISH, LLP                     ANIMAL HEALTH USA INC.
Four Gateway Center                         3239 Satellite Boulevard
 100 Mulberry Street                        Duluth, Georgia 30096
Newark, New Jersey 07102                    Tel: (678) 638-3805
Telephone: 973.622.4444                     Fax: (678) 638-3350
jflahertymccarter.com                       judy.jareckimerial.com
rpatelmccarter. corn
                                            Liza M. Walsh
Attorneysfor Defendant/Counterclaim         Christine I. Gannon
FlaintffInten’et Inc.                       Joseph L. Linares
Case 2:18-cv-09534-JMV-JBC Document 80 Filed 08/26/19 Page 2 of 2 PageID: 2927




                                    WALSH PIZZI O’REILLY
                                    FALANGA LLP
                                    Three Gateway Center
                                    100 Mulberry Street, Floor 15
                                    Newark, New Jersey 07102
                                    lwalsh@walshiaw
                                    cgannonwalsh.1aw

                                    A ttorneys for Plain tjff/counterclaim
                                    Defendant Boehringer Ingeth eirn
                                    Vetmedica, Inc.



SO ORDERED this          day of                   ,2019.


                                   cx 42 2Q V?                    C
                                  HON. iOHN IIHAEIQ&*UEZ
                                  United States District Judge




                                     2
